1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9     JOSE MANUEL RODRIGUEZ,                           Case No. 3:19-cv-00314-LRH-WGC

10                                      Petitioner, ORDER
             v.
11
      NEVADA, STATE OF, et al.,
12
                                    Respondents.
13

14          Petitioner Jose Manual Rodriguez has filed an application to proceed in forma

15   pauperis and submitted a 28 U.S.C. § 2254 petition for a writ of habeas corpus. Based

16   on the current information about petitioner’s financial status, including any additional

17   information he may have provided, the court finds that he is able to pay the full fee

18   pursuant to 28 U.S.C. § 1915.

19          IT IS THEREFORE ORDERED that petitioner’s motion for leave to proceed in

20   forma pauperis without having to prepay the full filing fee (ECF No. 1) is DENIED.

21   Petitioner shall have 30 days from the date this order is ENTERED in which to have the

22   $5.00 filing fee sent to the Clerk. Failure to do so may result in the dismissal of this

23   action. The Clerk is directed to RETAIN the petition but not file it at this time.

24
            DATED this 8th day of July, 2019.
25

26
                                                        LARRY R. HICKS
27                                                      UNITED STATES DISTRICT JUDGE
28
                                                   1
